Case 3:19-mj-00075-DJN Document1 Filed 05/31/19 Page 1 of 8 PagelD# 1

AO 91 (Rev. 08/09) Criminal Complaint

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

for the
Eastern District of Virginia MAY 3 1 2019
. : CLERK,US DISTRICT Cor
United States of America RICHMOND Ya coe
) Case No, 3:19-mj- O15"
VINCENT MAURICE LEWIS and )
JORGE ENRIQUE SUAREZ )
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of May 30, 2019 in the county of Mecklenburg in the
Eastern District of Virginia , the defendant(s) violated:
Code Section Offense Description

21 U.S.C. Sections 841(a)(1) and (b) | Possession with Intent to Distribute More than 5 Kilograms of Cocaine
(1)(A)

This criminal complaint is based on these facts:
See Attached Affidavit

@% Continued on the attached sheet.

Reviewed by AUSA/SAUSA: Katee O CAD) To
/ Complainant's signature
Yar L. chael C. Moore

Katie A. Dorais, Special Agent

 

 

 

 

 

 

Printed name and title
Drug Enforcement Administration

   

Sworn to before me and signed in my presence.
Is
Date: 05/31/2019 David J. Novak

Signalu

City and state: Richmond, Virginia David J. Novak, U.S. Magistrate Judge

 

Printed name and title
Case 3:19-mj-00075-DJN Document1 Filed 05/31/19 Page 2 of 8 PagelD# 2

AFFIDAVIT IN SUPPORT OF
APPLICATION FOR CRIMINAL COMPLAINT

I, Katie A. Dorais, am a Special Agent with the Drug Enforcement Administration
(“DEA”), and have been since March 2003. I am currently assigned to the Washington Field
Division of the DEA, Richmond District Office. The information set forth in this affidavit has
been derived from interception of wire and electronic communications, witness interviews,
conversations with other sworn law enforcement officers and review of documents including
police reports. I have not included each and every fact known to me concerning the

investigation. Rather, I have set forth only those facts necessary to establish probable cause.

AGENT QUALIFICATIONS

1. Iam a law enforcement officer of the United States within the meaning of 18 U.S.C.
§ 2510(7), and am empowered by law to conduct investigation of, and to make arrests for, the
offenses enumerated in Title 18, United States Code, Section 2516, including violations of Title
21. Ihave been a Special Agent with DEA since March 2003. I have been assigned to various
offices to include Sacramento, San Francisco, the Office of Investigative Technology, Puerto
Rico, and Richmond. During my tenure with DEA, I have participated in complex international
conspiracy investigations involving organizations responsible for the unlawful manufacturing,
importation, transportation, and distribution of illegal drugs. I have also investigated violent
criminal offenses related to the activity of drug trafficking organizations (DTOs). I have been
involved in drug trafficking investigations of an international, national, and regional scope.

2. Ihave attended classes and courses conducted by the DEA regarding the importation,
transportation, and distribution of illegal drugs. I am knowledgeable about state and federal

laws. I have participated in a number of drug trafficking, money laundering, and organized
Case 3:19-mj-00075-DJN Document 1 Filed 05/31/19 Page 3 of 8 PagelD# 3

crime investigations that have resulted in the arrest of numerous members of several different
international and domestic DTOs, and the seizure of currency, assets, and drugs. Several of
these investigations have employed electronic surveillance as an investigative techniques, and I
have submitted affidavits in the Northern District of California and the Eastern District of
California in support of applications for court orders authorizing the use of wire and electronic
interceptions. I have directed, supervised, and participated in many searches of residences and
businesses of suspected drug traffickers for evidence of criminal activity. I have also conducted
and participated in the debriefing of many drug traffickers and money launderers, through which
I have learned valuable information regarding techniques used by DTOs to distribute drugs in
both domestic and international markets. Additionally, I have testified in numerous grand jury
proceedings related to the investigation of individuals involved in drug trafficking and money
laundering. As a result of my training and experience, I am familiar with the way in which
DTOs illegally traffic, transport, and distribute drugs, and launder the proceeds derived from
their drug distribution activity.

3. Based on my experience as a law enforcement officer, I also know that those involved
in drug trafficking rely heavily on telephones to communicate with one another in order to
coordinate the smuggling, transportation, and distribution of illegal drugs, and that they
frequently employ coded language and slang terminology in an effort to maintain secrecy while
engaging in such communications.

4. Through my employment as a law enforcement officer, I have gained knowledge in
the use of various investigative techniques, including the use of wire, oral, and electronic
interceptions and other types of electronic surveillance, physical surveillance, undercover

operations, confidential informants, cooperating witnesses, controlled purchases of illegal drugs,
Case 3:19-mj-00075-DJN Document 1 Filed 05/31/19 Page 4 of 8 PagelD# 4

consensually-monitored recordings, investigative interviews, trash searches, mail covers,
financial investigations, administrative and grand jury subpoenas, and search and arrest warrants.

PROBABLE CAUSE

5. The Drug Enforcement Administration (DEA) and the Southside Drug and Gang
Task Force are currently investigating Vincent Maurice Lewis, aka “Mo,” the leader of the Lewis
drug trafficking organization (the “Lewis DTO”), for distributing multi-kilogram quantities of
cocaine in the South Hill, Virginia; Brodnax, Virginia; Mecklenburg County, Virginia;
Brunswick County, Virginia; Hampton, Virginia; Saginaw, Michigan; and Flint, Michigan. The
Lewis DTO consists of family members and longtime friends of Vincent Maurice Lewis and
others, both known and unknown. The DEA has received information that Vincent Maurice
Lewis and his associates have been transporting drugs from Mexico through Rio Grande City,
Texas for further distribution throughout Central Virginia for the past several years. Presently
the Lewis DTO is capable of distributing multi-kilogram quantities of cocaine on a monthly

basis.

6. Agents confirmed that Vincent Maurice Lewis is engaging in wire communications
over telephone number (313) 348-8845, assigned ESN number A50000047774449, a pre-paid
phone that utilizes the default subscriber name and address: PHONE IN A BOX, 295 Parkshore,
Folsom, California 95630 and is used by Vincent Maurice Lewis in furtherance of his drug
trafficking activities. PHONE IN A BOX is a prepaid cell phone provided by Cellco Partnership

d/b/a Verizon Wireless, the service provider for the telephone.

7. On May 29, 2019, the Honorable John A. Gibney, United States District Judge in the
Eastern District of Virginia, approved and signed order 3:19MS15 authorizing the initial

interception of wire and electronic communications over target telephone (313) 348-

3
Case 3:19-mj-00075-DJN Document 1 Filed 05/31/19 Page 5 of 8 PagelD# 5

8845. Target telephone number (313) 348-8845 is utilized by Vincent Maurice Lewis. Special
Agent Katie Dorais was the affiant of the application in support of the order authorizing the
interception of wire and electronic communications. Assistant United States Attorney

(AUSA) Olivia Norman signed the application.

8. On May 29, 2019, at approximately 4:00 p.m., minimization was conducted at the
Richmond District Office by AUSA Olivia Norman. At approximately 6:39 p.m., the first
interception over target telephone (313) 348-8845 was recorded and monitored at the Richmond

District Office.

9, At approximately 9:54 p.m., the target telephone (313) 348-8845 placed an
outgoing telephone call to telephone number (956) 352-7873, subscribed to Javier Martinez at
441 Mount Everest Road, Rio Grande City, Texas. The telephone call was approximately 2
minutes and 49 seconds in length. The call was recorded, transcribed and verified on the pen
register/trap trace. In Summary, Lewis and Javier Martinez discussed the scheduled arrival of 28
kilograms of cocaine on May 30, 2019 between 12:00 p.m. and 6:00 p.m. Javier Martinez

informed Lewis that “shorty” would be driving the new truck to the location.

10. On May 30, 2019, at approximately 1:06 p.m., the target telephone (313) 348-8845
received an incoming telephone call from telephone number (956) 352-7873, subscribed to
Javier Martinez at 441 Mount Everest Road, Rio Grande City, Texas. The telephone call was
approximately twenty-five (25) seconds in length. The call was recorded, transcribed and
verified on the pen register/trap trace. In summary, Javier Martinez informed Lewis that the

“guy” has three hours to get to the location.
Case 3:19-mj-00075-DJN Document1 Filed 05/31/19 Page 6 of 8 PagelD# 6

11. On May 30, 2019, Special Agent Dorais monitored the cell site data for target
telephone (313) 348-8845. At approximately 1:01 p.m., SA Dorais observed that cell site data
information located the target telephone at Longitude W78.13297 Latitude N36.72283 with a
radius of 791 meters certainty factor. The aforementioned data placed Vincent Maurice Lewis
near "Touch of Class Barbershop," located at 231 W. Danville Street, South Hill, Virginia. At
the same time, Special Agent Robert Puleo observed the white F-250 frequently driven by
Vincent Maurice Lewis at the "Touch of Class Barbershop," located in South Hill, Virginia. The
white Ford F-250 truck was bearing Virginia license plate VXU-5372. According to the Virginia
Department of Motor Vehicles, Virginia License VXU-5372 is assigned to a 2008 Ford Pickup,
registered to Lindsey Jimmerson at 82 Lakeside Hills, Boydton, VA. Per intelligence, Lindsey

Jimmerson has been identified as the girlfriend of Vincent Maurice Lewis.

12. At approximately 2:58 p.m. Special Agent Puleo observed the white F-250
parked near the "Touch of Class Barbershop". Surveillance was not maintained on Vincent
Maurice Lewis. However, agents continued to monitor cell site tracking data for target telephone

number (313) 348-8845.

13. Special Agent Todd Greenway observed a tractor trailer arrive near the dead end of
Brown Town Road, Brodnax, VA, with one occupant. Surveillance was maintained on the
tractor trailer. Surveillance observed the tractor trailer to have a white trailer with a Texas
license tag of 130B711 and blue cab with a Kansas license tag 187559. A query of Department
of Motor vehicle records for Texas license tag 130B711 revealed that the Texas tag belongs to a
18 Hyun, white in color, Owner: Alliance Funding Group, 3745 W Chapman Avenue, Suite 200,

Orange, California; previous owner: Fleet Equipment, Garland, Texas. A query of Department
Case 3:19-mj-00075-DJN Document1 Filed 05/31/19 Page 7 of 8 PagelD# 7

of Motor Vehicle Records for Kansas license tag 187559 revealed that the Kansas tag belongs to

a 1976 Chevy, primary owner Keith E. Thornton and Robin L. Calhoun.

14. Surveillance observed Vincent Maurice Lewis arrive near the end of Brown Town
Road driving a blue minivan. Surveillance observed Lewis to be the sole occupant of the
vehicle. Surveillance observed Lewis exit the driver’s side of the blue minivan and approach the
driver of the tractor trailer. Surveillance observed the driver of the tractor trailer, later identified
as Jorge Enrique Suarez, exit the cab. Surveillance then observed Suarez and Lewis walk toward
the back of the tractor trailer. Surveillance observed Suarez remove two brown boxes and
transfer them to Lewis. Surveillance than observed Lewis transfer a white plastic bag to Suarez.
Surveillance then observed Lewis place the two brown boxes into the passenger side of the blue
minivan. After receiving the white plastic bag, Suarez entered the cab of the truck and departed
the area. Constant surveillance was maintained on the tractor trailer driven by Suarez until a
traffic stop was conducted near Exit 15 on Northbound Interstate 85. A consent search of the
tractor trailer cab lead to the seizure two separate bags of U.S. Currency. One bag was located in
the hood of the cab and one bag was located behind the driver’s seat. Some of the U.S.

Currency was wrapped in cellophane and some was wrapped in electrical tape.

15. Agents and officers arrested Vincent Maurice Lewis, who was standing near the
blue minivan near the dead end of Brown Town Road, Brodnax, Virginia. Surveillance had
maintained a constant eye on Lewis and surveillance did not observed Lewis move from the area
between 4:35 p.m. and 4:45 p.m. A subsequent search of the blue minivan yielded two boxes

containing approximately twenty-eight kilograms of suspected cocaine.
Case 3:19-mj-00075-DJN Document 1 Filed 05/31/19 Page 8 of 8 PagelD# 8

Lewis and Suarez were subsequently arrested by the DEA for possession of cocaine with the

intent to distribute.

16. In my experience, the amount of cocaine seized from Lewis and Suarez, described

above is consistent with distribution and inconsistent with personal use.
CONCLUSION

Based on the information set forth in this affidavit, I submit that there is probable cause
to believe that on May 30, 2019, in the Eastern District of Virginia and elsewhere, Vincent
Maurice Lewis and Jorge Enrique Suarez possessed with the intent to distribute more than five

(5) kilograms of cocaine, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(A)

x

Katee OanrsPy
Katie A. Dorais
Special Agent

Drug Enforcement Administration

Sworn to and subscribed before me on May 2 / , 2019

isi
David J. Novak
United States Magistrate Judge
